2019 IL App (3d) 180135

                              Opinion filed September 16, 2019
     ____________________________________________________________________________

                                                IN THE

                                 APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                  2019

     KEITH L. WILLIAMS,                     )     Appeal from the Circuit Court
                                            )     of the 9th Judicial Circuit,
            Plaintiff-Appellant,            )     Knox County, Illinois.
                                            )
            v.                              )     Appeal No. 3-18-0135
                                            )     Circuit No. 18-MR-18
     STEPHANIE DORETHY, Warden,             )
     Hill Correctional Center, et al.,      )     The Honorable
                                            )     Scott Shipplett,
            Defendants-Appellees.           )     Judge, presiding.
                                            )
     ____________________________________________________________________________

           JUSTICE McDADE delivered the judgment of the court, with opinion.
           Justice Holdridge concurred in the judgment and opinion.
           Justice Carter dissented, with opinion.
     ____________________________________________________________________________

                                               OPINION

¶1          The plaintiff, Keith L. Williams, an inmate at the Hill Correctional Center (HCC),

     requested leave to file a mandamus petition against numerous defendants, including Stephanie

     Dorethy, the warden of HCC. The court allowed the filing and sua sponte dismissed the petition.

     On appeal, Williams argues that the court erred when it dismissed his petition. We reverse and

     remand.
¶2                                           I. BACKGROUND

¶3           On February 13, 2018, Williams filed a pro se request for leave to file a mandamus

     petition against the defendants. The petition alleged various violations and/or abuses of prison

     policies by HCC administration and staff.

¶4           In a letter to Williams dated February 15, 2018, the circuit court allowed the petition to

     be filed and dismissed the petition. After citing case law on what is required to survive a

     challenge to the legal sufficiency of a mandamus complaint, the court stated:

                             “Your Petition is an amalgamation of every complaint that

                    you have against the Department of Corrections, against the

                    Judgment of Conviction, actions in Federal Court, housing

                    placement, denial of a ‘holiday shop’ handling of disciplinary

                    reports, and really countless other grievances, none of which touch

                    on the simple 4 requirements of a Mandamus complaint as stated

                    above.

                             For these reasons, the Court will allow your filing without

                    cost, deny your Petition for Counsel, and Dismiss the Petition

                    Instanter.”

     The dismissal was entered before any of the defendants had been served.

¶5           Williams filed a timely notice of appeal. The record indicates that the defendants were

     never notified of the appeal; no appellee’s brief was filed.

¶6                                             II. ANALYSIS

¶7           On appeal, Williams argues that the circuit court erred when it dismissed his mandamus

     petition.

                                                       2
¶8            Initially, we note that the lack of an appellee’s brief is not necessarily an impediment to

       the resolution of an appeal. See First Capitol Mortgage Corp. v. Talandis Construction Corp., 63

       Ill. 2d 128, 133 (1976). Because the record and issue presented in this case is simple, we will

       decide the appeal on its merits. Id.

¶9            “Mandamus is an extraordinary remedy appropriate to enforce as a matter of public right

       the performance of official duties by a public officer where no exercise of discretion on his part

       is involved.” Madden v. Cronson, 114 Ill. 2d 504, 514 (1986). The provisions on mandamus

       contained in the Code of Civil Procedure (the Code) (735 ILCS 5/14-101 to 14-109 (West 2016))

       provide a specific framework for circuit courts to follow once a mandamus petition has been

       filed. Carroll v. Akpore, 2014 IL App (3d) 130731, ¶ 3.

¶ 10          In nearly identical circumstances, this court in Carroll addressed the question of whether

       a circuit court can sua sponte dismiss a mandamus petition. Id. In that case, the petitioner sought

       an order compelling proper food preparation as required by statute. Id. ¶ 1. The circuit court

       dismissed the petition within days of its filing and before the defendants were even served. Id.

¶ 11          In analyzing the issue, the Carroll court noted that the mandamus provisions in the Code

       required service on the defendants and did not provide for “summary dismissal” of the petition.

       Id. ¶ 3. However, the Carroll court acknowledged that our supreme court has held that a

       mandamus petition can be “summarily dismissed” if the relief it sought was cognizable in a

       postconviction petition—even if the petition was not labeled as a postconviction petition. Id.

       (citing People v. Shellstrom, 216 Ill. 2d 45, 50-51 (2005)). Because the relief sought by the

       plaintiff was not cognizable in a postconviction petition, the Carroll court concluded that the

       circuit court erred when it sua sponte dismissed the plaintiff’s petition. Id. ¶ 4. Lastly, the

       Carroll court emphasized that it was not addressing the defendant’s petition on its merits, but


                                                        3
       rather was remanding the case for service of the petition on the defendants. Id. (stating that “[t]he

       fact that the petition may have no merit does not allow the trial court to disregard the procedural

       framework provided in the Code and the mandamus statute”).

¶ 12          We believe the same outcome from Carroll is mandated in this case. The circuit court

       dismissed Williams’s mandamus petition without following the clear statutory procedure

       contained in the Code. The petition alleged various violations and/or abuses of prison policies by

       HCC administration and staff, which are not the type of arguments that can be raised in a

       postconviction petition. See People v. Pendleton, 223 Ill. 2d 458, 471 (2006) (holding that “[t]o

       be entitled to postconviction relief, a defendant must show that he has suffered a substantial

       deprivation of his federal or state constitutional rights in the proceedings that produced the

       conviction or sentence being challenged”). Accordingly, we hold that the circuit court erred

       when it sua sponte dismissed Williams’s petition. See Carroll, 2014 IL App (3d) 130731, ¶ 4.

       We remand the case for service of the petition on the defendants. See id. ¶ 5.

¶ 13          Lastly, we acknowledge the dissent’s position and the existence of older cases from other

       districts that stand for the proposition that a circuit court can sua sponte dismiss a mandamus

       complaint based on the court’s inherent authority to control its docket. See Mason v. Snyder, 332

       Ill. App. 3d 834, 842 (2002); Owens v. Snyder, 349 Ill. App. 3d 35, 45 (2004). However, we

       choose to follow Carroll, which is a much more recent case from our own district, especially in

       light of the clear statutory directive in section 14-102 (735 ILCS 5/14-102 (West 2016)) that the

       clerk “shall” issue a summons to the defendant after a mandamus petition has been filed. See

       Carroll, 2014 IL App (3d) 130731, ¶ 3. The legislature is aware of how to provide for sua sponte

       dismissals of pleadings (see, e.g., 725 ILCS 5/122-2.1(a)(2) (West 2016) (providing

       authorization for dismissals of postconviction petitions that are frivolous and patently without


                                                        4
       merit)); if the legislature had intended for sua sponte dismissals of mandamus petitions, they

       would have so provided.

¶ 14                                          III. CONCLUSION

¶ 15           The judgment of the circuit court of Knox County is reversed, and the cause is remanded.

¶ 16           Reversed and remanded.

¶ 17           JUSTICE CARTER, dissenting:

¶ 18           I respectfully dissent from the majority’s decision in the present case. Although I have

       agreed with the majority on this issue in the past, upon further reflection and additional research,

       I would now hold that the trial court has inherent authority to sua sponte dismiss or strike a

       mandamus petition that is frivolous or patently without merit. See Mason v. Snyder, 332 Ill. App.

       3d 834, 842 (2002); Owens v. Snyder, 349 Ill. App. 3d 35, 45 (2004). In my opinion, the trial

       court has the ability to do so based upon its inherent authority to control its courtroom and its

       docket. See Mason, 332 Ill. App. 3d at 842; Owens, 349 Ill. App. 3d at 45. I would, therefore,

       affirm the trial court’s sua sponte dismissal of the frivolous and patently meritless mandamus

       petition in the instant case.




                                                        5
                                  No. 3-18-0135


Cite as:                 Williams v. Dorethy, 2019 IL App (3d) 180135


Decision Under Review:   Appeal from the Circuit Court of Knox County, No. 18-MR-18;
                         the Hon. Scott Shipplett, Judge, presiding.



Attorneys                Keith L. Williams, of Galesburg, appellant pro se.
for
Appellant:


Attorneys                No brief filed for appellees.
for
Appellee:




                                         6